                                                                                FILED IN COUR-T
                                                                          E;l    ASHEVILLE, NU

                 IN THE TINITED STATES DISTRICT COURT      ocT 30                           2020

            FOR THE WESTERN DIST RICT OF NORTH CAROLINA U.S. DISTR ICT C-O.URT
                          ASHEVILLE DIVISIoN            w' DlsrRrc I ur rr'.'''

                            DOCKET NO. I :20-CR-00069

UNITED STATES OF AMERICA                     )
                                             )     CONSENTORDERAND
                                             )   JUDGMENTOFFORFEITURE
                                             )
DONALDLEEDOWDLE                              )


       WHEREAS, the defendant, DONALD LEE DOWDLE, has voluntarily
pleaded guilty pursuant to Fed. R. Crim. P. I I to one or more criminal offenses under
which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agee that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U. S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 21 U.S.C. $ 853, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending final adjudication herein; the defendant
waives his interest, if any, in the property and agrees to the forfeiture ofsuch interesq

       WHEREAS' the defendant herein waives the requirements of Fed. R. Crinr
P.32.2regardmg notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P .32.2(b)(l) & (c)(2), the Court fmds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;




    Case 1:20-cr-00069-MR-WCM Document 21 Filed 10/30/20 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property descnbed below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Orderby the previous Order of this CourtNo. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE,IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

            o   $940.00 in United States currency.

       The United States Marshal and./or other property custodian for                the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

       Ifand to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      Any person, other than the defendant, asserting any legal interest in the
property may, within thrty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

      Pursuant to Fed. R. Crim. P. 32.2(bX3), upon entry ofthis Order of Forfeiture,
the United States Attorney's Office is authorized to conduct any discovery needed
to identify, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R
Civ. P.45.




                                           2




   Case 1:20-cr-00069-MR-WCM Document 21 Filed 10/30/20 Page 2 of 3
        Following the Court's disposition of all timely petitions filed, a final orderof
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c\(2\.If no third
party files a timely petition, this order shall become the fural order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
shall be fmal as to defendant upon filing.

SOAGREED:




Defendant




                                            sie
                                                  "d,
                                                        Lcfr(<, 3tfozo

                                                                   CALF
                                           United States             Judge




   Case 1:20-cr-00069-MR-WCM Document 21 Filed 10/30/20 Page 3 of 3
